Name: Regulation (EEC) No 428/74 of the Council of 16 January 1974 implementing Decision Nos 1/74, 2/74, 3/74 and 4/74 of the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 74 Official Journal of the European Communities No L 58/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 428/74 OF THE COUNCIL of 16 January 1974 implementing Decision Nos 1/74, 2/74 , 3/74 and 4/74 of the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit Whereas it-is necessary to take the measures required to implement the abovementioned Decisions, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas Article 16 of the Agreement (*) between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, signed in Brussels on 30 Novem ­ ber 1972, empowered the Joint Committee set up under that Agreement to adopt, by means of Decisions, certain amendments to the said Agreement and its Appendices ; Whereas on 1 January 1974 the Joint Committee adopted amendments to the Appendices to the Agreement necessitated by changes made to the rules on Community transit since the signature of the Agreement, and amendments to the Agreement to take account of the enlargement of the Communities ; whereas these amendments are the subject of Decision Nos 1 /74, 2/74, 3 /74 and 4/74 ; Decision Nos 1 /74, 2/74, 3 /74 and 4/74 of the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Com ­ munity transit, annexed to this Regulation, shall apply in the Community as from 2 January 1974. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done "at Brussels , 16 January 1974 . For the Council The President W. SCHEEL I1) OJ No L 294, 29. 12. 1972, p . 86.